364 S.W.3d 268 (2012)
Larry A. McEWEN, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96845.
Missouri Court of Appeals, Eastern District, Division Four.
April 17, 2012.
Craig A. Johnston, Columbia, MO, for Appellant.
Chris Koster, Attorney General, Daniel N. McPherson, Asst. Atty. Gen., Jefferson City, MO, for Respondent.
*269 Before KURT A. ODENWALD, C.J., PATRICIA COHEN, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Larry A. McEwen appeals the judgment denying his Rule 29.15 motion for postconviction relief after a partial evidentiary hearing. The motion court did not clearly err in denying McEwen's request for post-conviction relief. We affirm.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The judgment of the trial court is affirmed under Rule 84.16(b).